 SEATTLE- DISTRICT COUNCIL OF CARPENTERS27poses of collective bargaining within the meaning of Section 9 (b) oftllieAct :--, . All lithographic production employees, including pressmen andfeeders, platemakers, and the, camerman, but excluding cutters, thevarnisher, the embosser, clerical employees, professional employees,the artist, all other employees, guards, and supervisors as defined inthe Act.,[Text of Direction of Election omitted from publication.]Seattle District Council of Carpenters,affiliatedwith UnitedBrotherhood of Carpenters and Joiners of America, AFL;'Teamsters,Chauffeurs and Helpers,Local Union No. 174,International Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,AFL; International Unionof Operating Engineers,Local302, AFL;and Local 440, Inter-nationalHod Carriers,Building and Common Laborers'Union of America,AFL 1andCisco Construction Company.Case No. 19-CC-72. September 9, 1955DECISION AND ORDER,;On March 25, 1955, Trial Examiner Howard Myers issued his In-termediate Report in the above-entitled proceeding, finding that theRespondents 2 had engaged in certain unfair labor practices withinthe meaning of Section 8 (b) (4) (A) of the Act, and recommendingthat theycease anddesist therefrom and take certain affirmative ac-tion, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter, the Respondents filed exceptions to the Inter-mediate Report and supporting briefs.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the exceptions, modifications, andadditions noted below.1 At -the hearing, the General Counsel's motion to dismiss the complaint against WesternWashington District Council, International Hod Carriers, Building and Common Laborers'Union of America, AFL, was granted without objection.2 Seattle District Council of Carpenters, affiliated with United Brotherhood of Carpentersand Joiners of America, AFL ; Teamsters, Chauffeurs and Helpers, Local Union No. 174,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica,AFL ; Local 440, International Hod Carriers, Building and Common Laborers' Unionof America, AFL ; and International Union of Operating Engineers, Local 302, are hereinindividually referred to as Respondents Carpenters,Local 174,Local 440,and Local 302,respectively, and collectively referred to as Respondents.114 NLRB No. 12.I 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe agree with the Trial Examiner that theRespondents havejointly and severally violated Section 8 (b) (4) (A) of the Act.Wtbase this finding on the following conduct attributable to thuRespondents : 3(a)Respondent Carpenters' picketing at Cadman's between No-vember 5 and 17, 1954, and at Western Sand and Gravel on November15 in connection with its dispute with Cisco.While we accept the Trial Examiner's finding that Respondent Car-penterspicketed Cadman and Western Sand and Gravelat times whenCisco trucks were not on their premises,4 we do not rest our conclusionherein on that factalone.It appears from the record that the disputein this case between the Respondent Carpenters and Cisco concernsemployees of Cisco who are employed at the Redmond and Young'sLake job sites in the State of Washington where Cisco is engaged asthe general contractor.The primary sites of the dispute could beand are in fact being picketed by Respondent Carpenters, as they havebeen virtually since the beginning of the dispute.' In view of thesefacts, more fully detailed in the Intermediate Report, we find, for thereasons stated inWashington Coca-Cola 6and related cases,' thatall'the Respondent Carpenters' picketing of Cadman and Western Sandand Gravel was conducted, at least in part, to force those secondaryemployers to cease doing business with Cisco, by inducing and en-couraging their employees to engage in a strike or concertedrefusalto work, in violation of Section 8 (b) (4) (A) of the Act.(b)The instructions by Abbott, assistant business representativeof Respondent Local 302, to Cadman employees, who were members ofRespondent Local 302, on November 8, that they were to cross thestreet to where he would be and talk to him when Respondent Car-penters pickets were on the scene 8(c)The attempts by Lucero, assistant business agent of Respond-ent Local 440, between November 29 and December 4, to persuadeLayrite employees who were members of his union not to load Cisco8It is clearthat the variousunion representativeswhose conduct constitutesa part ofthe evidence relied upon herein wereacting withinthe scope of their general authorityon the occasionsinvolved* Inasmuch asthe TrialExaminer'scredibilityfindings are not shown by a clear pre-ponderanceof all the relevantevidenceto be incorrect,we adopt them.Standard DryWall Products,Inc.,91 NLRB 544, enfd. 188 F. 2d 302 (C. A. 3).5RespondentCarpenters' contention that the primarysitus of its dispute with Cisco"moved" to Cadman's plant when Cadman agreedto supplyconcrete to Cisco at its plantis plainlywithout merit.GWashington Coca-Cola BottlingWorks,Inc.,107 NLRB 299.7 SeeThurston Motor Lines,Inc.,110NLRB 748;GothamBroadcasting Corporation,110 NLRB 2166;Associated General Contractors of America,Inc.,Georgia Branch,110NLRB 2192;National TruckingCompany,111 NLRB 485;andGoodyear Tire & RubberCompany of Alabama,112 NLRB 30.8While Abbottdid not expressly instruct the employeesto leave theirjobs, talk to himuntil the picketsleft,and then return to their work,as the Trial Examinerfound,all thiswas implicitin what hedidsay. SEATTLEDISTRICTCOUNCIL OFCARPENTERS29'trucks, including his threat, on December 4, to call them up for dis-ciplinary action if they did.(d)The "suggestion" by Crowder,business agent of RespondentLocal 174, to Forcier, a Cadman employee, on November 5, that hego home,while at the same time referring to the fact that Forcier wasworking behind a picket line and threatening Forcier with the loss ofhis withdrawal card in Respondent Local 174.Respondent Local 174 contends that this activity on the part ofCrowder was "directedat a singleemployee" and that, because theincident constituted the only direct action taken by it against an em-ployee of a secondary employer, it was not an attempt to induce em-ployees to engage in a "strike" or a "concerted"refusal to performwork, within the meaning of Section 8 (b) (4).This contention iswithout merit.For reasons set forth hereinafter, we believe, asalready indicated, that the above-enumerated activity engaged in byeach Respondent was part of a joint course of action participated inby all the Respondents herein.In view thereof, it would be mani-festly unrealistic to consider the Crowder incidentin isolation ratherthanas part of the total pattern of conduct engaged in by the Re-spondentsin connection with this controversy.And when, under thecircumstancesof this case, the incident in question is viewed as butone of a seriesof related events, the fact that only one employee figuredin it becomes wholly immaterial .9In attributing responsibility for the foregoing incidents to the Re-spondentswe are persuaded not only by the related character of theactsinvolved but also by the following facts established by the record :(1)On November 4 Crowder sought to dissuade Western Sandand Gravel from leasing trucks to Cisco with which to haul concrete.(2)On November 5 Crowder, before talking to Forcier as notedabove, told the president of Cadman that a representative of Re-spondent Local 302 would visit the plant on November 8 to tell Forcier,who had applied for membership in that union, "not to operate."(3)On November 11 another representative of Respondent 174told a group of Cadman truckdrivers that they could not go through,or that the Union would not let them go through, the RespondentCarpenters picket line at Cisco.(4)On November 15 representatives of the Respondent Carpentersand Local 302 asked the president of Western Sand and Gravel notto deliver materials to Cisco "because of the status of Cisco [anonunionoperator] in conjunction with the unions."6 Direct TransitLines, Inc,92 NLRB 1715.In view of ourfindings andthe scopeof our Order herein. we consider it unnecessaryto decide whether the conversation between Carr, business representative of the Respond-ent Carpenters,and Fortier on November 5 and the one between Conlon,secretary andbusinessrepresentativeof Respondent Local 302,and Forcier later the same day werealso violative of Section 8 (b) (4) (A). 30DECISIONS OF NATIONAL LABOR RELATIONS BOARD(5)On November 29 when Lucero attempted' to induce Layriteemployees not to load Cisco trucks he was accompanied by MacDonald,a representative of Respondent Local 302.On that occasion Lucerotold the employees that if they were discharged for refusing to loadthe Cisco trucks "the union would shut the plant down, and that theywould call in the Teamsters."(6)On November 29 a representative of Respondent Local 302 de-manded of Layrite that it not sell materials to Cisco and, when thisdemand was rejected, threatened a picket line and other retaliatoryaction.-'These facts and the record as a whole make it plain that the opera-tions 'of Cisco at Redmond and Young's Lake on a nonunion basiswere a matter of concern to all the Respondents and that RespondentCarpenters' activity against Cisco and the action taken by the otherRespondents, whose mainfest purpose was to implement and furtherthe effectiveness of Respondent Carpenters' activity, were all directedtoward the same end, namely, to secure the unionization of Cisco em-ployees.In this matter, we find, the Respondents were not acting asstrangers to one another, but rather were engaged in a joint courseof action to accomplish their common purpose.Under well-establishedprinciples, this joint venture relationship between the Respondents car-ried with it responsibility by the Respondents for each other's acts.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Seattle District Council of Car-penters, affiliated with United Brotherhood of Carpenters and Joinersof America, AFL; Teamsters, Chauffeurs and Helpers, Local UnionNo. 174, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, AFL ; International Union ofOperating Engineers, Local 302, AFL; and Local 440, InternationalHod Carriers, Building and Common Laborers' Union of America,AFL, their officers, agents, successors, and assigns, shall:1.Cease and desist from engaging in, or inducing or encouragingthe employees of Cadman Gravel Company, Western Sand and GravelCompany, Layrite Concrete Products of Seattle, Inc., or of any otheremployer to engage in a strike or concerted refusal in the course oftheir employment to use, manufacture, process, transport, or other-wise handle or work on any goods, articles, materials, or commodities,or to perform any services, where an object thereof is to force or re-quire Cadman Gravel Company, Western Sand and Gravel Company,and Layrite Concrete Products of Seattle, Inc., or any other em-,ployer or person to cease doing business with Cisco ConstructionCompany. SEATTLE DISTRICTCOUNCILOF CARPENTERS312.Take the following affirmative action,.which the Board finds willeffectuate the policies of the Act :(a)Post at their respective Seattle,Washington, business officescopies of the notice attached to the Intermediate Report marked "Ap-pendix." 10Copies of said notices, to be furnished by the Regional Di-rector for the Nineteenth Region, shall, after being duly signed by anauthorized representative of each Respondent herein, be posted by:said Respondents immediately upon receipt thereof and maintained.for a period of sixty (60) consecutive days thereafter, in conspicuousplaces, including all places where notices to members are customarilyposted.Reasonable steps shall be taken by said Respondents to in-sure that the notices are not altered, defaced, or covered by any othermaterial.The Respondent shall also sign copies of the notice whichthe Regional Director shall make available for posting, the Em-ployers willing, at the premises of the Employers enumerated above.'(b)Notify the Regional Director for the Nineteenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe Respondents have taken to comply herewith.10 This notice shall be amended by substituting for the words "The Recommendations ofa Trial Examiner" the words "A Decision and Order." In the event that this Order isenforced by a decree of a United States Court of Appeals, there shall be substituted forthe words "Pursuant to a,Decision and Order" the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order."INTERMEDIATE REPORT ANDRECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges duly filed by Cisco Construction Company, herein called Cisco,the then General Counsel of the National Labor Relations Board, herein respectivelycalled the General Counsel 1 and the Board, by the Regional Director for the Nine-teenth Region (Seattle,Washington), issued his complaint on December 6, 1954,against Seattle District Council of Carpenters, affiliated with United Brotherhood ofCarpenters and Joiners of America, AFL, herein called Carpenters; Teamsters, Chauf-feurs and Helpers, Local Union No. 174, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, AFL, herein called Local 174;InternationalUnion of Operating Engineers, Local 302, AFL, herein called Local302; and Local 440, International Hod Carriers, Building and Common Laborers'Union of America, AFL, herein called Local 440, alleging that Respondents 2 hadengaged in and were engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (b) (4) (A) and Section 2 (6) and (7) of the NationalLabor Relations Act, 61 Stat. 136, as amended, herein called the Act.Copies ofthe charges and the complaint, together with notice of hearing thereon, were dulyserved upon Respondents and Cisco.With respect to the unfair labor practices, the complaint alleged in substance that:(1) On or about October 28, 1954, Carpenters engaged in an economic strike againstCisco at the construction site at Redmond, Washington, where Cisco was performinga contract which it had with the United States Army Engineers and on or about theaforesaid date began picketing said job site; (2) on or about November 8, 1954,Carpenters struck the job which Cisco was performing for United States Army En-gineers at Young's Lake, Washington, and immediately began picketing that job;(3) Carpenters, although it had no labor dispute with Cadman Gravel Company,Redmond, Washington, herein called Cadman, or with Western Sand and Graveli This term specifically includes counsel for the General Counsel appearing at the hear-ting,2 Collectively the above-named labor organizations, each of whom is affiliated' withAmerican Federation of Labor, are referred to herein as Respondents. 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany, Maple Valley, Washington, herein called Western, or with Layrite Con-crete Products of Seattle, Inc., of Seattle, Washington, herein called Layrite, each ofwhom was a subcontractor of Cisco, picketed Cadman's premises on various datessince November 5, and picketed Western's premises on or about November 17, 1954;and (4) since on or about October 28, 1954, by means of certain statedacts andconduct, Respondents induced and encouraged the employees of Cadman, Western,Layrite, and other employers doing business with Cisco, to engage in strikes or con-certed refusals in the course of their employment to use, manufacture, process,transport, or otherwise handle or work on goods, articles, materials, or commodities,or to otherwise perform services for Cisco the object of which was to force or re-quire Cadman, Western, Layrite, and other employers to cease doingbusiness withCisco.Each Respondent duly filed an answer denying the commission of thealleged un-fair labor practices.Pursuant to due notice, a hearing was held on various dates between December20, 1954, and January 11, 1955, before the duly designated Trial Examiner.TheGeneral Counsel and each Respondent was represented by counsel and participatedin the hearing.All parties were afforded full opportunity to be heard, to examineand cross-examine witnesses, to introduce pertinent evidence, to argue orally at theconclusionof the taking of evidence, and to file briefs with the Trial Examiner onor before January 31, 1955.3 Briefs have been received from the General Counseland from counsel for each Respondent and said briefs have been duly considered.At the conclusion of the hearing, counsel for Local 302 and counsel for Local 440each specifically moved to dismiss the complaint in its entirety as against their re-spectiveclients.Decisions thereon were reserved.The motions are now disposedof in accordance with the findings, conclusions, and recommendations set forth below.Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESSOPERATIONS OF CISCO CONSTRUCTION COMPANYCisco Construction Company, an Oregon corporation, has its offices and princi-pal placeof business in Portland, Oregon, where it is engagedin the general con-structionbusiness.Cisco is presently performing construction contracts in theStates of Washington, Oregon, and' Idaho and its annual business exceedsone mil-lion dollars.Cisco is now fulfilling a $275,000 contract for the Atomic EnergyCommissionat Arco, Idaho;an $800,000 contract for the United States Army Engineers at Red-mondand Young's Lake, Washington; and two AEC contracts at Hanford, Wash-ington.The Arco contract calls for the construction of certain facilitiesin connec-tion with the AEC research program and the Redmond and Young's Lake contractscall for the, construction of guidedmissileslaunching and control areas for the pro-'tection of Seattle and the Puget Sound area against enemy attack.About 75 percent of the material to be used by Cisco and its subcontractors onthe Redmond and Young's Lake jobs, valued at about $400,000, is shipped to saidjobs -from points located outside of the State of Washington. In addition, Ciscopurchased an undisclosed amount of steel and lumber which were shipped to saidjobs from points outside of the State of Washington and the Army engineers sup-plied certain materials which were shipped to the Redmond and Young's Lake jobsites from the State of Ohio.Upon the above undisputed facts, the Trial Examiner finds that Cisco Construc-tion Company is engaged in commerce within the meaning of the Act and that theBoard has jurisdiction over its operations .4II.THE LABOR ORGANIZATIONS INVOLVEDSeattle District Council of Carpenters, affiliated with United Brotherhood of Car-penters and Joiners of America, AFL; Teamsters, Chauffeurs and Helpers, LocalUnion No. 174, International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, AFL; International Union of Operating Engineers,Local 302, AFL; and Local 440, International Hod Carriers, Building and Common3 At the request of counsel for Respondents the time was extended to February 20, 1955.4 See JonesboroGrain DryingCooperative,110 NLRB 481,Maytag AircraftCorp.,110,NLRB,594. SEATTLE DISTRICT COUNCIL OF CARPENTERS33Laborers' Union of America, AFL, are labororganizations admitting to member-ship employeesof Cisco.III.THE UNFAIR LABOR PRACTICESA. The pertinent factsThis proceeding centers around the performance of two contracts Cisco has withthe United States Army Engineers for the construction of guided missile launchingand control areas at Redmond and Young's Lake in the vicinity of Seattle, Wash-ington.As far as the record shows Cisco has never recognized any labor organ-ization,nor has any labor organization been certified by the Board, as the- bargain-ing representativeof any of its employees.On or about October 20, 1954,5 Harry L. Carr, business representative of theDistrict Council of Carpenters in Seattle and King County, accompanied by a rep-resentative of a unionnot here involved, called at the Redmond job site and in-quired of Clifford T. Schiel, Cisco's president, what wages, travel time, and otherfinancial benefitsCisco's employees were receiving.Schiel replied that the menwere being paid, pursuant to the terms of the contracts with the Army Engineers,in accordancewith the provisions of the Davis-Bacon Act.When the union repre-sentativesasked if Cisco would pay its men travel time, make contribution to ahealth and welfare fund, and grant its men certain fringe benefits, Schiel stated hewould be glad to do so provided the union representatives were able to prevailupontheArmy to increase the amount of the contracts to permit the granting ofsuch benefits.Carr and hiscompanionreplied that they could not ask the Armyto change the termsof the contracts.Each of them then handed Schiel a proposedcontract,asked him to examinethem, and if the terms thereof were agreeable tosign them.Schiel promised to do so.The meeting broke up with the understand-ing that theparties would meetagain in thenear future.On October 26, Schiel informed Carr and the other union representative thatCisco could notsignthe agreements nor could it grant theemployeesany of therequestedbenefits.October 28, Respondent Carpenters placed pickets around the Redmond job sitebearing signs readingin substance, "Cisco Construction Company Unfair to Wagesand Working Conditions.District Council of Carpenters, A. F. L." Several dayslater,Carpenters pickets appeared at the Young's Lake job bearingsimilar signs.6Cisco, at the outset of the Redmond job, had a contract with Cadman GravelCompany for the delivery of concrete at the job site on a when-and-as-needed basisand a similar contract for concrete with Western Sand and Gravel Company withrespect to the Young's Lake job. In addition, Cisco had a similar type of contractwith Layrite Concrete Products of Seattle, Inc., for the delivery of concreteblocks to both jobs.The record discloses that none of said firms with whom Ciscohad contractshad any controversy or dispute with its employees or with any labororganizationrepresenting its employees.On November 2 or 3, Cisco notified Cadman that it would need concrete at theRedmond job on or about November 5. At about8 a. in. onthe last named date,Cadmansenta load of concrete to Redmond but the driver refused to cross Car-penterspicket line and returned to Cadman without making delivery.Schiel, anticipating that Cadman's truckdrivers, who are members of Respond-ent Local 174, would not cross the picket line established at Redmond, had enteredintoan oral agreement on or about November 4 with Western to lease some ofthe latter's concrete mixing trucks to haul concrete from Cadman?When Cad-man's truckdriver refused to cross the picket line on November 5, Schiel called uponWestern to deliver the leased trucks to the Cadman yard.When Western trucks arrived at Cadman, at or about 10:30 a. m. on November5, the employeesofWestern who drove the trucks to Cadman, instructed Cisco'struckdrivers in the operation of the trucks.Thereafter, Cadman loaded said truckswith concrete and they were driven to the Redmond job and through the picket lineby Cisco's employees.Schiel testified that very shortly after the Western trucks arrived at Cadman, Carrand severalpickets arrived at Cadman; that some of said pickets carried signs bear-ing the sameinscriptions as those displayed by the Redmond pickets; that the pickets6Unless otherwise noted all dates refer to 1954.6 At the time of the hearing, both jobs still were being picketed.° Schiel first spoke to Paul Smith, president of Western, about leasing trucks on Novem-ber 2.It was not, however, until November 4, that Smith agreed to Schiel's proposition.Under date of November 5, a written agreement was entered into. 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDtook up stations at the entrance of Cadman's yard; that Carr spoke to the batchhouse operator, adding, however, that he did not hear what was -said by either Carror said operator; that after a delay of 1 or 11/2 hours the trucks delivered by Westernwere loaded; that "after the trucks were loaded some of the pickets remained at Cad-man's and some of them got in their cars and followed our trucks on down the roadtoward the job site and then I noticed other cars falling in behind"; that he got intohis panel truck and joined the procession to the Redmond job; that the pickets whoremained at Cadman displayed their picket signs; that each time the leased truckstraveled from the job site to Cadman and returned to the job site he followed themin his panel truck; that after a couple of hours "the pickets no longer remained atCadman's while our trucks were away from there but they all got in their cars andfollowed our trucks to the job site, waited until our trucks returned, then followedthem back to Cadman's"; that between 9 and 10 o'clock that evening he saw officialsof Local 174andof Local 302 and officials of other unions conferring at Cadmanwith certain Cadman officials; and that since November 5, Carpenters pickets ap-peared at Cadman on 3 or 4 different occasions when Cisco's leased trucks were there.Schiel further testified that during the first hour the trucks Cisco leased from West-ern were being loaded by Cadman, he visited Cadman's yard and saw Carpenterspickets wearing picket signs when no Cisco-leased trucks were present.Carr testified that he was informed by a picket that a Cadman truckdriver refusedto cross the picket line; that on November 5, he was at the Redmond job site whenthe first Cisco-leased truck went through the picket line; and that Cisco was "pour-ing about two, trucks an hour.There were three yard mixers. So we sat therewondering what we could do about it. So I called my counsel and he said, 'If thosetrucks are leased-put a roving picket line on them "'; that it was about-noontimewhen he spoke to his lawyer; that after receiving the advice about a roving picketline he, a picket who was stationed at the job site, and a representative of anotherCarpenters local, got into an automobile and followed a Cisco-leased truck to Cad-man; that when they arrived at Cadman he stationed the picket and then informedthose Cadman employees who approached him that he was establishing a roving picketline which would leave Cadman when Cisco's leased trucks left; that he went to Cad-man with one picket and said representative of another Carpenters local on Novem-ber 5, not more than twice; and that thereafter he turned over to said picket the re-sponsibility of following said leased trucks.Upon the entire record in the case, coupled with the fact that the Trial Examinerwas favorably impressed with the sincere and frank manner with which Schiel testi-fied, the Trial Examiner is convinced, and finds, that Schiel's version of what trans-pired at the Cadman yard on November 5 to be substantially in accord with the facts;especially with regard to the picketing which took place at Cadman when the leasedtrucks were not present.Fred Forcier, Cadman's batchman testified, and the Trial Examiner finds, that heisan applicant for membership in Local 302 and a holder of a Teamsters with-drawal card; that about 12:30 p. in. on November 5, Carr came up into the batchhouse and informed him that Carpenters had established a roving picket line onCisco trucks and "would follow the trucks wherever they went"; that on and subse-quent to November 5, he saw pickets at Cadman carrying signs stating, "CiscoConstruction Company Unfair to Carpenters"; and that he had loaded two Westerntrucks prior to Carr's talk with him.Fortier further credibly testified that after his talk with Can he immediately leftthe batch house and inquired of Tor Magnussen, Cadman's president, whether heshould load the Cisco-leased truck which was under the batch house awaiting load-ing and that Magnussen instructed him to do so, that after he had loaded saidtruck he telephoned Local 302 to ask advice; that he was informed he should speakto Russell T. Conlon (secretary and assistant business representative of Local 302)who was not then available; that he returned to his work and while so engaged hewas called to the telephone and spoke to Conlon; that because Conlon refused toadvise him whether or not to continue to load Cisco-leased trucks, coupled with Con-lon's remark that to load or not to load was "entirely up" to him, he received the im-pression that Conlon did not want him to load the trucks Cisco had leased; that henevertheless returned to work but being "still in doubt" as to what he should do, heconferred with Magnussen who telephoned Conlon; that he heard Magnussen askConlon, "You are not telling us not to load the trucks?" but did not hear Conlon'sreply; and that Magnussen, at the conclusion of his conversation with Conlon, toldhim "to go ahead and load the trucks," which he proceeded to do.Magmussen testified, and the Trial Examiner finds, that after Carr had advised himof the establishment of the roving picket line and that the pickets would be at Cadman SEATTLE DISTRICTCOUNCIL OFCARPENTERS35whenever the Cisco-leased trucks were there he ordered Forcier to continue to loadthe trucks; that Forcier later spoke to Conlon on the telephone and when Forcier,had concluded his conversation with Conlon he spoke to Conlon; that, after tellingConlon that Cadman had no contract with Carpenters but was under contract todeliver concrete to Cisco, he received no satisfactory answer to his query as to-whether Carpenters' strike would affect Cadman's operators.-Magnussen further testified, and the Trial Examiner finds, that at about 6:50 p. m.on November 5, Alan Crowder, business agent of Local 174 and business represen-tative of Teamsters Joint Council 28, whose jurisdiction is Washington Statewide,telephoned and, after stating that Forcier was not a member. in good standing inLocal 302 and that a representative of that union would be at the plant the follow-ing Monday, November 8, and advise Forcier.that he could not work for Cadman,asked to speak to Forcier.Regarding his conversation with Crowder on the evening of November 5, Forciercredibly testified as follows:Q.What was the conversation between you and Mr. Crowder, Mr. Fortier?A.Well, he mentioned that if I was driving a truck yet, I would not go througha picket line.And I told him, "No, I wouldn't." And it was mentioned severaltimes during the conversation that there was a tape recording being made of theconversation; and he mentioned to me, he said, "You might be getting prettytired," and I said I was.And he suggested that I might go home. And he askedme what I was going to do, and I said, "Well, I,think I had better go home."And that was at seven o'clock. So I quit loading trucks then." 8Q. At any time during the conversation, did [Crowder] mention your[Teamsters] withdrawal card?A. That was mentioned, and he, said that it was. good in the United States,Alaska, and Hawaii.Q. Did he say anything about its being taken away?A.Well, he said, "You know that could be taken away from you."Forcier credibly testified further that during the aforementioned conversation Crowderreferred to the fact that Forcier in effect was working behind a picket line; that whenhe concluded speaking to Crowder he remained in the office for about 30 or 40 minutestalking to Magnussen and Cadman's plant superintendent; and that he did no furtherwork that night but his duties as batchman were taken over by the office crew.The record is clear, and the Trial Examiner finds, that on November 8, ColeAbbott,9 assistant business representative of Local 302, went to Cadman and thereinstructedHarry Cotterill, a Cadman oiler and a member of Local 302-A of theOperating Engineers, Roland Pearson, a Cadman crusherman and a Local 302 mem-ber, and Leonard P. Downs, a Cadman drag line operator and a Local 302 member,to leave their respective jobs each time the Carpenters pickets appeared at Cadman,go across the street from -Cadman's premises and talk to him until the pickets left,and then return to their jobs; that none of said employees did as instructed althoughAbbott was present on and after November 8 "most of the times when the pickets"were at Cadman.Paul H. Smith, president of Western, credibly testified that for about 11/2 or 2 hourson November 15, the first day Western delivered any material to Cisco, Carpenterspickets bearing "Cisco Unfair to Organized Labor" signs stationed themselves in frontof his firm's plant although no Cisco trucks were present.loOn November 29, according to the credible and undenied testimony of WilliamQuinnett, a lift truckdriver for Layrite Concrete Products of Seattle, Inc., and a mem-ber, of Local 440, Ed Lucero, assistant business agent of the aforementioned union,called at Layrite, and, after asking Quinnett if he had heard about the labor trouble8According to Forcier's credible and undenied testimony he normally commences workat 7 : 30 a. in. and works "until all of the concrete is out for the day" or"as long as thetrucks are out of the yard."0 Also referred to in the record as Jiggs Abbott.10 Smith and another official of his concern drove the Western trucks when makingdelivery through the Young'sLake picket line and occasionallyaWesterntruckdriverwould drive a truck,fromthe plant as far as the said picket line and then either Smithor another Western official would drive it through the picket line. Cisco also used leasedtrucks manned by its own employees to haul material from Western to the Young's Lakejob site.387644-56-vol. 114---4 36DECISIONSOF NATIONALLABOR RELATIONS BOARDCisco was having and after Quinnett has acknowledged that he had, Lucero askedQuinnett to stop loading the Cisco trucks."Quinnett also credibly and without contradiction testified that when he told Lucerothat he feared losing his job if he refused to load the Cisco trucks, Luceroassuredhim that Local 440 would "protect" him; that on November 30, Elmer R. Baumgart-ner, Layrite's secretary-treasurer, assembled him, James Thurman, Layrite's fork liftoperator, and Marvin Anderson, a Layrite foreman, and stated that Layrite had con-tracts with Cisco and if any employee refused to load Cisco trucks he would be dis-charged; that on December 4, Lucero again came to the plant and told him, in thepresence of Thurman and employee Larkin, they "were not to load Cisco trucks" andif they did they would "more than likely be called in front of a union board fordisciplinary action"; that on December 7, Lucero told him, Thurman, Larkin, andShop Steward Brothers, in the presence of Baumgartner and Vernon Frese, Layrite'spresident, that the men were to load all trucks coming into Layrite's yard; and that atno time did he refuse to load any Cisco truck.James Thurman also credibly testified that on November 29, Lucero came to theLayrite plant and, to quote Thurman, "told me there was labor troubles at Cisco's,and that they had non-union drivers, and other labor troubles; and asked us not toload Cisco trucks"; that he replied that he would not load the Cisco trucks, that Luceroassured him that "if we refused to load the trucks and [Layrite] fired us, that theunion would shut the plant down, and that they would call in the Teamsters"; thatabout 10 minutes later he told Plant Superintendent Beardsley about his conversationwith Lucero; that about 7 a. in. on November 30, Luceroagaincame to theplant andrepeated the same remarks he made the previous day; that later that morning Baum-gartner advised him, Quinnett, and Anderson that if any employee refused to load aCisco truck he would be fired; that about 4 p. in. the same day, November 30, Luceroreturned to the plant, inquired "how things had been going," that he replied, "prettysmooth"; that when Luceroagainasked him to cease loading Cisco trucks he said, toquote Thurman, "I told him that as I was a family man, I had to think of my familyfirst, and I was going to continue to load" Cisco trucks; that on December 4, Lucerocame to Layrite and told him, Quinnett, and Larkin that if they did not ceaseloadingCisco trucks they "would have to answer to" a union board of inquiry which mightdiscipline them; that on December 7, Lucero announced that he and the other em-ployees were to load all trucks coming into the Layrite plant; and that at no time didhe refuse to load any Cisco truck.B. Concluding findingsIn drawing the line between secondary strikes and picketing, which Section 8 (b)(4) (A) proscribes, and primary strikes and picketing, which the Act does notproscribe and indeed protects, the Board is required to determine whether picket-ing or other strike action in any given case is directed against the primary oragainst the secondary employer.The court inN. L. R. B. v. Service TradeChauffeurs, Salesmen and Helpers, Local 145,191 F. 2d 65 (C. A. 2), after acknowl-edging the aforesaid legal doctrine, approved as "a sound interpretation of the Act"the criteria formulated by the Board inSailors' Union of the Pacific,92 NLRB 547,for determining the scope of legitimate picketing in a "roving situs" case such ashere present.Under these criteria, the court held in the aforementioned case,picketing at a secondary employer's premises is primary and permissible only if itmeetsallof the following conditions:(a)The picketing is strictly limited to times when thesitusof dispute islocated on the secondary employer's premises; (b) at the time of the picketingthe primary employer is engaged in its normal business at the situs; (c) thepicketing is limited to places reasonably close to the location of thesitus;and (d) the picketing discloses clearly that the dispute is with the primaryemployer.If the picketing meets all of those requirements the effect upon the neutral employeris,asthe said court noted, "merely incidental to a traditionally lawful primarystrike, conducted at the place where the primary employer does business"; otherwise"On or about November 2, Layrite entered into a written agreement with Cisco for thesale and delivery of concrete blocks to the Redmond job.A similar contract was signedon or about November 5, for the sale and delivery of concrete blocks to the Young's Lakejob.On or about November 12, the first day Cisco obtained any blocks from Layrite forthe jobs in question, an agreement was entered into whereby Cisco agreed to pick up theblocks atthe Layrite plant. SEATTLE DISTRICT COUNCIL OF CARPENTERS37it is unlawful secondary action designed to conscript the aid of the neutral employer'semployees, in violation of the Act.The credible evidence clearly discloses that Respondent's picketing and otherconduct at Cadman, Western, and Layrite, as summarized above, were not "merelyincidental" to the picketing at Cisco, but, at least in part, specifically aimed atCadman, Layrite, and Western and their respective employeesand hence it isfound that Respondents' aforementioned conduct and activities were not protectedprimary picketing under the criteria established by the Board in theSailors'Unioncase.Accordingly, the Trial Examiner finds that Respondents, and each of them,engaged in conduct violative of Section 8 (b) (4) (A) of the Act.12IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents set forth in section III, above, occurring in connectionwith the operations of Cisco Construction Company set forth in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondents, jointly and severally, have engaged in activitiesviolative of Section 8 (b) (4) (A) of the Act, it will be recommended that theyceaseand desist therefrom, and take certain affirmative action designed to effectuatethe policies of the Act.Upon the basis of the above findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Cisco Construction Company is engaged in commerce within the meaning ofSection 2 (6) of the Act.2.SeattleDistrict Council of Carpenters, affiliated with United Brotherhood ofCarpenters and Joiners of America, AFL; Teamsters, Chauffeurs and Helpers, LocalUnion No. 174, International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, AFL; International Union of Operating Engineers, Local302,AFL; and Local 440, International Hod Carriers, Building and CommonLaborers' Union of America, AFL, are labor organizations within the meaning ofSection 2 (5) of the Act.3.By engaging in concerted action where an object thereof was to force or requireCadman Gravel Company, Western Sand and Gravel Company, and Layrite Con-crete Products of Seattle, Inc., and their respective employees to cease doing businesswithCisco Construction Company, Respondents have engaged in unfair laborpractices within the meaning of Section 8 (b) (4) (A) of the Act.4.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2 (7) of the Act.[Recommendations omitted from publication.]79 It is immaterialthat the inducement and encouragement were ineffective.SeeTheGraumanCompany,87 NLRB 755;N. L R. B. v. DenverBuilding andConstruction TradesCouncil,193 F 2d 421, 424 (C. A. 10);Roy Stone,100 NLRB 856,Union Chevrolet Com-pany,96 NLRB 957.APPENDIXNOTICE To ALL MEMBERS OF SEATTLE DISTRICT COUNCIL OF CARPENTERS, AF-FILIATEDWITH UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OF AMERICA,AFL; TEAMSTERS, CHAUFFEURS AND HELPERS, LOCAL UNION No. 174, INTER-NATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN ANDHELPERSOF AMERICA, AFL; INTERNATIONAL UNION OF OPERATINGENGINEERS,LOCAL 302, AFL; AND LOCAL 440, INTERNATIONAL HOD CARRIERS, BUILDING ANDCOMMON LABORERS' UNION OF AMERICA, AFLPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify you that:WE WILL NOT engage in, or induce or encourage the employees of CadmanGravel Company, Western Sand and Gravel Company, and Layrite Concrete0 38DECISIONSOF NATIONALLABOR RELATIONS BOARDProducts of Seattle,Inc., or of any other employer to engage in, a strike or, aconcerted refusal in the course of their employment to use, manufacture,process,transport,or otherwise handle or work on any goods,articles,materials, orcommodities,or to perform any services, where an object thereof is to forceor require Cadman Gravel Company, Western Sand and Gravel Company, andLayriteConcrete Products of Seattle,Inc.,or any other employer or otherperson to cease doing business with Cisco Construction Company.SEATTLE DISTRICT COUNCIL OF CARPENTERS,AFFILIATEDWITHUNITED BROTHERHOOD OF CARPENTERS ANDJOINERS OF AMERICA, AFL,Labor Organization.Dated----------------By----------------------------------------------(Representative)(Title)TEAMSTERS,CHAUFFEURS AND HELPERS,LOCAL UNION No.174, INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUF-FEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, AFL,Labor Organization.Dated----------------By----------------------------------------------(Representative)(Title)INTERNATIONAL UNION OF OPERATING ENGINEERS, LOCAL302, AFL,Labor Organization.Dated---------------- By----------------------------------------------(Representative)(Title)LOCAL 440, INTERNATIONAL HOD CARRIERS, BUILDING ANDCOMMON LABORERS' UNION OF AMERICA, AFL,Labor Organization.Dated---------------- By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.The F.C.Russell Company IandInternational Union,UnitedAutomobileWorkers of America,AFL, Local192, Petitioner.?Case No. 8-RC-2469. September 9, 1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John Vincek, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.The Petitioner, which, pursuantto a 1952 consent election, hasrepresented under contract a unit of productionand maintenance em-ployees at the Employer's Pandora, Ohio, plant, seeks in this proceed-1 The name of the Employerappears ascorrected at thehearing.a The name of the Petitionerwas amended at the hearing to include Local 192.114 NLRB No. 15.6